ACCEPTED
                                                                                   01-14-00138-CV
                                                                          FIRST COURT OF APPEALS
                                                                                  HOUSTON, TEXAS
                                                                               3/17/2015 2:11:40 PM
                                                                               CHRISTOPHER PRINE
                                                                                             CLERK

                         No. 01-14-00138-CV
_________________________________________________________________
                                                          FILED IN
                                                   1st COURT OF APPEALS
                     In the FirstCourt of Appeals      HOUSTON, TEXAS
                            Houston, Texas         3/17/2015 2:11:40 PM
_________________________________________________________________
                                                   CHRISTOPHER A. PRINE
                                                           Clerk
                        ROLANDO ACEVEDO, ET AL.,

                                                    Appellants,

                                         v.

                     THE O’QUINN LAW FIRM, ET AL.,

                                         Appellees.
_________________________________________________________________

               On Appeal from the Probate Court Number 2,
                          Harris County, Texas
                        Cause No. 392,247-416
_________________________________________________________________

                  UNOPPOSED THIRD MOTION TO ABATE APPEAL
                       PENDING SETTLEMENT APPROVAL

TO THE HONORABLE FIRST COURT OF APPEALS:

      Appellants, Rolando Acevedo, et al., respectfully file this Unopposed

Second Motion to Abate this appeal pending confirmation of acceptance of a

tentative settlement agreement between the parties of this appeal.

      1.     This case is pending in this Court. The Clerk’s Record was filed on

August 6, 2014.

      2.     Appellants’ brief was originally due September 6, 2014.
      3.     The parties have been involved in settlement negotiations, which have

been fruitful. The clients have been contacted to seek their agreement to a global

settlement. At this stage, Appellants asked for and received an abatement from the

Court of Appeals on September 18, 2014.

      4.     As requested by the Court, Appellants filed a letter on November 3,

2014, requesting that the Court keep this appeal in abeyance to allow the parties to

resolve these claims.

      5.     As the Court has requested, Appellants provided their latest status

report to the Court on February 20, 2015.

      6.     Since the last update, the Parties have been haggling over the terms of

the formal release. Because of the number of lawyer defendants and their counsel,

obtaining clarity and agreement from so many lawyers has proved daunting.

However, the Parties are confident that a final formal release will be forthcoming

relatively soon. Thereafter, the releases will be sent to Appellants as well as all

other clients connected to this suit (approximately 1075 clients). Once the releases

have been received back from the clients, Appellants expect to dismiss this appeal.

      7.     It is expected to take approximately sixty to ninety days before all the

releases have been sent out and received back. Thus, Appellants request the Court

to extend the abatement of this appeal until approximately June 20, 2015.




                                         2
      Accordingly, Appellants Rolando Acevedo, et al., respectfully request that

this Court abate this appeal until June 20, 2015.



                                          Respectfully submitted,

                                          /s/Lance Christopher Kassab
                                          Lance Christopher Kassab
                                          State Bar No. 00794070
                                          lck@texaslegalmalpractice.com
                                          David Eric Kassab
                                          State Bar No. 24071351
                                          dek@texaslegalmalpractice.com
                                          1420 Alabama
                                          Houston, Texas 77004
                                          Telephone: 713.522.7400
                                          Facsimile: 713.522.7410
                                          Attorneys for Appellants


                          CERTIFICATE OF CONFERENCE

      I have conferred with Dale Jefferson, one of the attorneys for Appellees, and

he is unopposed to this motion.

                                              /s/Lance Christopher Kassab
                                              Lance Christopher Kassab




                                          3
                            CERTIFICATE OF SERVICE

      On March 17, 2015, I electronically filed this Unopposed Motion to Abate

Appeal Pending Settlement Approval with the Clerk of Court using the

eFile.TX.gov electronic filing system which will send notification of such filing to

the following (except where alternate service is otherwise noted):

Jim Peacock                                  Dale Jefferson
LAW OFFICES OF JIM PEACOCK                   MARTIN DISIERE JEFFERSON &
112 East 4th Street                          WISDOM LLP
Houston, Texas 77007                         808 Travis, Suite 1800
jimpeacock@msn.com                           Houston, Texas 77002
                                             jefferson@mdjwlaw.com


                                              /s/Lance Christopher Kassab
                                              Lance Christopher Kassab




                                         4